DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4, 5, 6, 9, 10, 11, 14, & 15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 6, 7, 11, 12, 13, 17, & 18 of copending Application No. 16/930,928 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
In claims 1, 4, 5, 6, 9, 10, 11, 14, & 15  of the present applications, all the limitations in the claims are fully disclosed in claims 1, 5, 6, 7, 11, 12, 13, 17, & 18  of the stated copending application as listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fandel et al., (U.S. Patent # 7,232,063).
Regarding claim 1, Fandel disclose a method of controlling an information processor configured to communicate with a peripheral, the information processor having a device driver, an application configured to communicate with the peripheral through the device driver, and a filter driver configured to acquire communication information related to communication performed between the application and the peripheral through the device driver, the method comprising (Abstract, Fig. 1, col 4, lines 16-44, POS device, A POS terminal, POS applications monitor applications and diagnostic applications, track the operation of other POS peripherals, col 5, lines 43-56, drivers that control communication with the POS peripherals, filters associated with drivers): acquiring communication information from the filter driver over a predetermined period (col. 5, lines 16-24, diagnostic applications may interact with the other components of the POS device, monitor messages sent to and from POS peripherals, col. 6, lines 55-61, col. 8, limes 17-24); defining a decision reference according to which a decision is made about an abnormality caused during communication with the peripheral or an abnormality in the peripheral, according to the acquired communication information (col. 5, lines 24-26, col. 6, lines 37-61); and making a decision about an abnormality caused 
Regarding claim 2, Fandel disclose, wherein: communication is performed with a plurality of peripherals, and the communication information includes information indicating a communication sequence in communication with the plurality of peripherals (col. 4, lines 36-44, 55-66).
Regarding claim 3, Fandel disclose, wherein the communication information includes information indicating a time interval from when communication with one peripheral is terminated until communication with another peripheral starts (col. 4, lines 60 to col. 5, lines 1-6, as commands are initiated on different peripherals, therefore, there would clearly be time intervals from when communication with one peripheral is terminated until communication with another peripheral starts).
Regarding claim 4, Fandel disclose, wherein the communication information is involved in a transaction in accounting processing (col. 8, lines 56-60).
Regarding claim 5, Fandel disclose, wherein communication with an external server other than the peripheral is performed, the method comprising: transmitting the acquired communication information to the external server and receiving, from the external server, decision information indicating a result of a decision as to whether to recognize the 
Regarding claim 6, Fandel disclose, a non-transitory controller-readable medium storing a program causing a processor in an information processor configured to communicate with a peripheral, the information processor having a device driver, an application configured to communicate with the peripheral through the device driver, and a filter driver configured to acquire communication information related to communication performed between the application and the peripheral through the device driver, to (Abstract, Fig. 1, col 4, lines 16-44, POS device, A POS terminal, POS applications monitor applications and diagnostic applications, track the operation of other POS peripherals, col 5, lines 43-56, drivers that control communication with the POS peripherals, filters associated with drivers): acquire communication information from the filter driver over a predetermined period (col. 5, lines 16-24, diagnostic applications may interact with the other components of the POS device, monitor messages sent to and from POS peripherals, col. 6, lines 55-61, col. 8, limes 17-24); define a decision reference according to which a decision is made about an abnormality caused during communication with the peripheral or an abnormality in the peripheral, according to the acquired communication information (col. 5, lines 24-26, col. 6, lines 37-61); and make a decision about an abnormality caused during communication with the peripheral or an abnormality in the peripheral through a comparison between the defined decision reference and communication information acquired from the filter driver after the predetermined period (col. 9, lines 24-36, generating usage information based on the monitored traffic and performing failure analysis based on the monitored traffic and performing failure analysis based on usage information, comparing the usage data to the operating life expectancy of the component).
Regarding claim 7, Fandel disclose, wherein: communication is performed with a plurality of peripherals, and the communication information includes information indicating a communication sequence in communication with the plurality of peripherals (col. 4, lines 36-44, 55-66).
Regarding claim 8, Fandel disclose, wherein the communication information includes information indicating a time interval from when communication with one peripheral is terminated until communication with another peripheral starts (col. 4, lines 60 to col. 5, lines 1-6, as commands are initiated on different peripherals, therefore, there would clearly be time intervals from when communication with one peripheral is terminated until communication with another peripheral starts).
Regarding claim 9, Fandel disclose, wherein the communication information is involved in a transaction in accounting processing (col. 8, lines 56-60).
Regarding claim 10, Fandel disclose, wherein: the information processor is configured to communicate with an external server other than the peripheral (col. 6, lines 3-11, 55-61); and the program causes the processor in the information processor to transmit the acquired communication information to the external server and receive, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality, and define or update the decision reference according to the received decision information (col. 5, lines 24-34, col. 6, lines 55-61).
Regarding claim 11, Fandel disclose a communication system comprising: a peripheral, and an information processor configured to have a device driver, a first application configured to communicate with the peripheral through the device driver, a filter driver configured to acquire communication information related to communication performed between the first application 
Regarding claim 12, Fandel disclose, wherein: the information processor communicates with a plurality of peripherals; and the communication information includes information indicating a communication sequence in communication with the plurality of peripherals (col. 4, lines 36-44, 55-66).
Regarding claim 13, Fandel disclose, wherein the communication information includes information indicating a time interval from when communication with one peripheral is terminated until communication with another peripheral starts (col. 4, lines 60 to col. 5, lines 1-6, 
Regarding claim 14, Fandel disclose, wherein the communication information is involved in a transaction in accounting processing (col. 8, lines 56-60).
Regarding claim 15, Fandel disclose, wherein: the information processor is configured to communicate with an external server other than the peripheral (col. 6, lines 3-11, 55-61); and the information processor transmits the acquired communication information to the external server and receives, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality, and defines or updates the decision reference according to the received decision information (col. 5, lines 24-34, col. 6, lines 55-61).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 6389544 to Katagiri relates to a printer power monitoring where a host computer monitors printer power supply status, sending to the host computer status information resulting from a change in the printer status, including a drop in printer power supply voltage below a specific threshold. 
U.S. Patent # 5943503 to Kai relates to host computer which controls a peripheral devices such as a printer, information is recognized which indicates a status of the peripheral device and a suitable time interval is selected to transmit on an interrogation command.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114